Title: To George Washington from Timothy Pickering, 21 May 1796
From: Pickering, Timothy
To: Washington, George


        
          Sir,
          Department of State May 21. 1796.
        
        A demand is presented to me for 1868 49/100 dollars for transcripts of proceedings on American Vessels in the Vice Admiralty Court of Dominica, & other expences connected therewith; and some other smaller demands are depending. I have on hand but 1612 26/100 dollars. I therefore request the Presidents order on the Treasury Department for One Thousand Dollars, to enable me to discharge the above demands and others of like nature as they shall occur: and am very respectfully sir your most obt servant
        
          Timothy Pickering
        
       